Citation Nr: 0604207	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  96-31 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fatigue, hair loss, 
night sweats with chest pain, joint pain of the wrists, arms 
and neck, memory loss, suicidal tendencies, irritability, 
stuttering, a sleep disorder, short attention span, a skin 
condition, a psychiatric condition, headaches with blurred 
vision, sensory polyneuropathy claimed as tingling and 
numbness of the joints, all claimed as due to an undiagnosed 
illness.

2.  Entitlement to service connection for arthritis of the 
knees.

3.  Entitlement to service connection for bladder problems 
with incontinence.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

6.  Entitlement to service connection for fibromyalgia.

REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to April 
1985 and from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in April 1996, December 
1997, and November 1998 by the Regional Offices (RO) of the 
Department of Veterans Affairs (VA) located in Nashville, 
Tennessee, Cleveland, Ohio, and New Orleans, Louisiana.  The 
Board issued Remands in the instant case in July 1999 and 
again in June 2003 for additional development.  The requested 
development is now complete and this matter is again before 
the Board for appellate review. 

A hearing was held at the RO before a hearing officer in 
April 1998.

The issue of entitlement to service connection for 
fibromyalgia is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.
FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issues decided herein has been developed and obtained and 
all due process concerns have been addressed.

2.  Competent, probative medical evidence indicates that the 
veteran is diagnosed with depression with associated 
symptomotology to include fatigue, memory loss, suicidal 
tendencies, irritability, stuttering, a sleep disorder, short 
attention span which is not medically attributable to her 
service.

3.  Competent, probative medical evidence does not reveal the 
veteran objectively exhibited signs or symptoms of hair loss, 
night sweats with chest pain, joint pain of the wrists, arms 
or neck, headaches with blurred vision, or sensory 
polyneuropathy (claimed as tingling and numbness of joints) 
as manifestations of an undiagnosed illness.

4.  Competent, probative medical evidence does not link or 
medically attributed the veteran's diagnosed arthritis of the 
knees or her bladder problems with incontinence to her 
service or any incident therein.

5.  Competent, probative medical evidence fails to reveal a 
diagnosis of PTSD or a current chronic disability of fatigue.

6.  The veteran has been diagnosed to have seborrheic 
dermatitis.  


CONCLUSIONS OF LAW

1.  Fatigue, hair loss, night sweats with chest pain, joint 
pain of the wrists, arms and neck, memory loss, suicidal 
tendencies, irritability, stuttering, a sleep disorder, short 
attention span, a skin condition, a psychiatric condition, 
headaches with blurred vision, sensory polyneuropathy claimed 
as tingling and numbness of the joints, all claimed as due to 
an undiagnosed illness, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2005).

2.  Arthritis of the knees was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

3.  Bladder problems with incontinence were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(2005).

5.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's active duty service included a period of 
service in the Persian Gulf in support of Operation Desert 
Shield/Storm.  She asserts that she has numerous complaints 
as the result of an undiagnosed illness stemming from her 
service in the Persian Gulf.  She also contends that service 
connection is warranted for disabilities of the knees and 
bladder as well as for PTSD and CFS.  The Board notes that 
while the veteran has had different periods of active duty 
service, the analysis contained herein is tailored to her 
final period of active duty based on the veteran's arguments 
and the lack of complaints for or the treatment of the 
claimed conditions in the preceding active duty service 
records.

The Board notes that the veteran, and her spouse, have 
submitted statements and offered testimony asserting the 
veteran has the claimed conditions as the result of her 
military service.  However, it is long settled law that a 
layman is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  As such, the veteran and her spouse, while 
competent as laypersons to testify as to visible symptoms, 
are not competent render diagnoses or medically attribute 
symptoms to a specific chronic condition.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Certain 
disease, including degenerative joint disease, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  When, as in the 
instant case, service medial records are missing, the Board 
has a heightened obligation to provide an explanation of 
reasons or bases for its findings and has a heightened duty 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2005).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2005).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to:  

(1) fatigue
(2) signs or symptoms involving skin 
(unexplained rashes or other 
dermatological signs or symptoms)
(3) headache
(4) muscle pain
(5) joint pain
(6) neurological signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the upper 
or lower respiratory system
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) 
(2005).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of  the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).

Psychiatric Condition with Associated Symptoms

The veteran has claimed entitlement to numerous symptoms such 
as fatigue, memory loss, suicidal tendencies, irritability, 
stuttering, a sleep disorder, short attention span, and a 
psychiatric condition as due to her service in the Persian 
Gulf.  A February 1996 statement (apparently from a co-worker 
or friend) indicates that after the veteran's return from the 
Persian Gulf, she had a shift in attitude and took over-the-
counter medications.  The April 1998 hearing transcript 
indicates that the veteran and her spouse testified to 
problems with such things as suicidal thoughts, memory loss, 
and irritability.  The November 1994 Persian Gulf Registry 
examination report reflects that the veteran had frequent 
emotional instability and a June 1995 VA mental disorders 
examination report contains a diagnostic impression of an 
anxiety disorder.  Subsequent VA mental disorder examination 
reports and her VA treatment records reflect that the veteran 
is diagnosed with and treated for depression.

The February 1995 and April 2000 VA general medical 
examination reports contain a diagnosis of fatigue while the 
April 2000 VA mental disorders examination report reflects 
that the veteran's memory and other psychological problems 
could probably be explained by a persistent low-grade 
depression.  The veteran was afforded numerous VA 
examinations in March 2001 in connection with her numerous 
complaints.  The March 2001 VA general medical examination 
report summarized that the veteran had no significant 
diseases or disorders that affected her ability to function, 
based on the lack of significant laboratory or other 
findings.  A July 2001 VA mental disorders examination report 
indicates that the veteran's physical symptoms, to include 
fatigue (lack of energy), were probably somatizations of her 
depressed feelings.  See also May 2000 VA examination report 
from psychologist.  Additionally, the examiner indicated that 
the veteran's disability was not related to her military 
service.  A November 2001 addendum from a VA psychiatrist 
concurred with July 2001 and medical opinions contained 
therein.

With regard to the claim that the veteran has fatigue, memory 
loss, suicidal tendencies, irritability, stuttering, a sleep 
disorder, short attention span, or a psychiatric condition 
due to any undiagnosed illness, the Board finds that the 
claims must be denied.  The application of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 has an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  Here, competent medical evidence 
attributes these symptoms to a diagnosis of depression.  
Since the evidence does not show that the veteran has 
objectively exhibited signs or symptoms that are 
manifestations of an undiagnosed illness, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
Accordingly, service connection under this theory of 
entitlement is denied.  

Another way entitlement to service connection could be 
established is if competent medical evidence links a current 
diagnosed disability with a disease or injury shown in 
service.  See 38 C.F.R. § 3.303(d) (2005).  As previously 
indicated, the veteran has testified and additional 
statements refer to the veteran having a shift in attitude 
upon her discharge from active duty.  However, the competent, 
probative VA medical evidence of record (opinions based on a 
review of the veteran's current symptomotology in relation to 
her medical history) indicate that the veteran's diagnosed 
psychiatric condition and associated symptoms are not related 
to her military service.  As the competent, probative 
evidence does not indicate that her current psychiatric 
condition is the result of an in-service injury or disease, 
service connection for depression with associated 
physiological and physiological symptoms (initially diagnosed 
after service) is not warranted.

Hair Loss, and Night Sweats with Chest Pains 

The April 1998 hearing transcript also reflects that the 
veteran and her spouse testified to hair loss and night 
sweats with chest pains.  Her earlier VA treatment records 
also reflect these complaints, but the subsequent evaluations 
afforded the veteran in March 2001 failed to substantiate 
these symptoms.  Indeed, it was specifically noted there was 
no hair loss.  Moreover, her VA treatment records merely 
contain the veteran's assertions of these symptoms and there 
is no indication they are productive of any impairment.  
Since the necessary criteria to be met to establish 
entitlement to the benefits sought include both the presence 
of the claimed condition, and that they be productive of at 
least 10 percent disability, the current record does not 
provide a basis upon which to grant benefits for the claimed 
conditions as manifestations of undiagnosed illnesses.  
Accordingly, service connection under this theory of 
entitlement is denied.  

Joint Pains, Headaches with Blurred Vision, a Skin Condition 
and Tingling and Numbness of the Joints

With respect to the veteran's complaints regarding joints, 
headaches, and skin, the evidence shows that these were 
ultimately attributed to known clinical entities; i.e., 
carpal tunnel syndrome, tension headaches, seborrheic 
dermatitis, sensory polyneuropathy and degenerative disc and 
joint disease of the lumbar spine.  Accordingly, a basis upon 
which to grant service connection for these symptoms as a 
manifestation of an undiagnosed illness has not been 
presented.  

Likewise, the record does not reflect the presence of these 
disabilities in service, or with respect to degenerative 
joint diseases, to a compensable degree within one year of 
separation from service.  Accordingly, service connection 
under any other theory of entitlement is not warranted.  

Arthritis of the Knees

A May 1997 VA medical record indicates that the veteran 
complained of knee stiffness since 1991.  But see LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  A June 1997 VA medical 
records reflects that X-ray had revealed arthritis of both 
knees.  First, as the evidence does not contain X-ray 
evidence of degenerative joint disease (arthritis) of the 
knees within one year of her March 1991 discharge from active 
duty, service connection is not warranted on a presumptive 
basis.  Moreover, as competent probative medical evidence 
fails to attribute her arthritis of the knees to an in-
service injury or disease, service connection is not 
warranted on a direct basis.  And as the competent medical 
evidence clearly attributes the veteran's knee complaints to 
a diagnosed disability, the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 are not applicable.  Accordingly, 
service connection for arthritis of the knees is denied.  

Bladder Problems with Incontinence

The veteran also asserts that she has a bladder disability as 
the result of her military service.  An April 1995 medical 
record reflects that the veteran complained of nocturnal 
urinary frequency since October 1994.  See also November 2001 
VA medical record.  However, the veteran's bladder was 
subsequently determined to be "OK."  See October 1995 VA 
medical record.  Instead, the veteran underwent a 
laparoscopic cholecystectomy for choleithiasis of her gall 
bladder in April 1996.  In her June 1996 notice of 
disagreement the veteran points to her April 1996 surgery as 
evidence of her bladder disability.  However, the surgery was 
for her gall bladder, not her urinary bladder.  While her 
current treatment records show continued complaints of 
urinary complaints that was treated and cleared with 
medication, see July 2002 VA medical record, the competent 
medical evidence does not indicate that the veteran has a 
current chronic disability of the bladder that is the result 
of an in-service injury or disease.  See 38 C.F.R. § 3.303 
(2005).  Therefore, service connection is denied.

PTSD

The veteran indicates that while on active duty she was 
harassed and sexually traumatized.  She contends she is 
entitled to service connection for PTSD.  Service connection 
for PTSD requires: 1) medical evidence diagnosing PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  The competent 
medical evidence does not contain a diagnosis of PTSD.  The 
July 2001 VA mental disorders examination report and November 
2001 addendum specifically indicates that the veteran is not 
suffering from PTSD.  As such, this claim must be denied.

Chronic Fatigue Syndrome

The veteran has also claimed service connection for chronic 
fatigue, with testimony and statement from her and her spouse 
indicating that she was tired all the time and lacked energy.  
The February 1995 VA general medical examination report 
contains a diagnosis of CFS of undetermined etiology.  The 
examination report also reflects that further evaluation of 
her psychiatric condition was to be done at a later date.  As 
previously indicated, the veteran's fatigue symptoms 
subsequently have been attributed to her diagnosed 
depression.  See July 2001 VA mental disorders examination 
report, May 2000 VA examination report.  As the competent 
medical evidence fails to sustain the diagnosis of CFS, 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. §§ 3.303, 3.317 
(2005).  

Veterans Claims Assistance 

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In August 1996, the veteran was informed by letter of the 
evidence necessary to establish a service connection claim 
based on service in the Persian Gulf.  The veteran was 
informed by letter in May 2004 of the principles of service 
connection, the evidence she was expected to provide, and the 
evidence VA would seek.  She had previously been informed by 
the rating decision, statement of the case (SOC) and 
supplemental SOCs (SSOC) of the evidence necessary to 
establish her service connection claims.  The May 2004 letter 
specifically requested the veteran send to VA any evidence in 
her possession that pertains to the claims.  Therefore, the 
Board considers the notice requirements met for the issues 
decided herein.

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by her 
evidentiary arguments that she understood the evidence needed 
to substantiate her claims and her and VA's roles in the 
claims process.  See also February 2003 correspondence.  
Under these circumstances, the Board is satisfied that any 
error in the timing of the notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations for her 
claims in 1995, 2000, and 2001.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  No additional VA medical opinions are warranted in 
the instant case.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Duenas v. Principi, 18 Vet. App. 512 (2004).  The 
veteran identified treatment from VA medical facilities and 
her VA treatment records have been obtained.  Lay statements 
and a transcript of her April 1998 hearing are also of 
record.  Her service medical records have been obtained.  
While only two records from her second period of active duty 
were included, no additional service medical records were 
available.  See August 1995 response.  As the veteran has not 
identified or properly authorized the request of any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for fatigue, hair loss, night sweats with 
chest pain, joint pain of the wrists, arms and neck, memory 
loss, suicidal tendencies, irritability, stuttering, a sleep 
disorder, short attention span, a skin condition, a 
psychiatric condition, headaches with blurred vision, sensory 
polyneuropathy claimed as tingling and numbness of the 
joints, all claimed as due to an undiagnosed illness is 
denied.

Service connection for arthritis of the knees is denied.

Service connection for bladder problems with incontinence is 
denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for chronic fatigue syndrome is denied.


REMAND

As for the veteran's fibromyalgia claim, the record shows 
that service connection was denied via a December 2002 rating 
decision.  In February 2003, the veteran voiced disagreement 
with this determination.  See 38 C.F.R. § 20.302 (2005).  A 
SOC has not been sent to the veteran regarding this issue.  
In Manlicon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a SOC, the Board should remand the matter for 
issuance of an SOC.

Accordingly, this case is REMANDED for the following action:

After compliance with all due process 
concerns raised by the evidence of 
record, a SOC should be issued to the 
veteran and her representative concerning 
the claim of entitlement service 
connection for fibromyalgia.  The veteran 
should be advised of the necessity of 
filing a timely substantive appeal if she 
wants the Board to consider the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


